UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ACSTAR INSURANCE COMPANY,             
              Petitioner-Appellant,
                 v.                             No. 00-2446
HOLMES P. HARDEN, Trustee,
             Respondent-Appellee.
                                      
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                W. Earl Britt, Senior District Judge.
             (BK-98-02674-5-BR, BK-98-02674-5-ATS)

                        Argued: May 7, 2001

                      Decided: August 15, 2001

     Before MICHAEL and GREGORY, Circuit Judges, and
      Benson E. LEGG, United States District Judge for the
           District of Maryland, sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Lance P. Martin, WARD & SMITH, P.A., Greenville,
North Carolina, for Appellant. James T. Johnson, LEWIS & ROB-
ERTS, Raleigh, North Carolina, for Appellee. ON BRIEF: Michael
P. Flanagan, Paul A. Fanning, WARD & SMITH, P.A., Greenville,
North Carolina, for Appellant. James A. Roberts, III, LEWIS & ROB-
ERTS, Raleigh, North Carolina, for Appellee.
2               ACSTAR INSURANCE COMPANY v. HARDEN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Acstar Insurance Company and United Coastal Insurance Company
(together, "Acstar") posted a payment bond in a lawsuit that the
Securities and Exchange Commission (SEC) brought against Interna-
tional Heritage, Inc. and International Heritage, Incorporated
(together, "IHI") in Georgia. IHI then filed for bankruptcy in North
Carolina, and the SEC filed a proof of claim. The SEC, the bank-
ruptcy trustee, and Acstar entered into a court-approved settlement
that, among other things, reduced Acstar’s payment obligation under
the bond. As part of the settlement, the court ordered the trustee and
Acstar to execute mutual releases. Acstar thereafter filed an amended
proof of claim for the amount of the bond payment that IHI’s collat-
eral did not cover and asserted a security interest in the proceeds of
one of IHI’s insurance policies. The bankruptcy court disallowed
Acstar’s amended claim, and the district court affirmed. Because the
release that the bankruptcy court ordered Acstar to execute bars
Acstar from asserting any additional claims against the bankruptcy
estate, we affirm.

                                   I.

   In March 1998 the SEC brought a securities fraud action against
IHI, a consumer goods marketing organization, in the Northern Dis-
trict of Georgia. At the outset of the SEC suit the Georgia district
court ordered IHI to post a $5 million cash bond to assure that IHI’s
liquid assets were not diminished during the pendency of the action
and that funds were available to satisfy any judgment issued against
IHI. After IHI posted the cash bond, it sought permission from the
court to substitute the cash bond with a payment bond. IHI entered
into an agreement with Acstar by which Acstar would post the pay-
ment bond. Under the agreement Acstar received $3.5 million in col-
lateral and a $150,000 fee for its services. The district court approved
the substitution.
                ACSTAR INSURANCE COMPANY v. HARDEN                      3
    In November 1998 IHI filed for bankruptcy in the Eastern District
of North Carolina. Holmes P. Harden was appointed bankruptcy
trustee. The SEC filed a proof of claim with the bankruptcy court in
the amount of $6,450,000, representing the SEC’s estimate of IHI’s
fraud that was the subject of the Georgia action. Harden entered into
negotiations with the SEC that resulted in settlement terms that would
be submitted for court approval. Thereafter, in January 1999 Harden
applied to the bankruptcy court for permission to enter into a "Stipula-
tion and Consent to Final Judgment of Permanent Injunction." Acstar
filed an objection to Harden’s application, arguing that under its pay-
ment bond agreement with IHI, Acstar had the exclusive right to settle
with the SEC. Acstar also threatened to take legal action against Har-
den. All of the parties (Harden, the SEC, and Acstar) entered into
mediation and reached a more comprehensive settlement in June
1999. Acstar would pay the SEC $4.1 million "in full settlement of
its obligations under the SEC bond." A 300-day payment plan was
devised, and Acstar was allowed a priority status claim in the bank-
ruptcy action in the amount of $300,000. This "priority" claim is "en-
titled to be paid before other unsecured, nonpriority claims." 2
William L. Norton, Jr., Norton Bankruptcy Law & Practice 2d § 42:1,
at 42-3 (1997). The bankruptcy court approved this settlement and
ordered Harden and Acstar to execute mutual releases. Acstar was to
execute a release that provided:

       For valuable consideration, the receipt of which is hereby
    acknowledged, [Acstar] and [its] respective successors and
    assigns do hereby release, forever discharge and promise
    never to sue Holmes P. Harden, individually, as Chapter 7
    Trustee for [IHI], or as a principal in the law firm of Maupin
    Taylor & Ellis, P.A., or the law firm of Maupin Taylor &
    Ellis, P.A., their agents, attorneys, employees, officers,
    directors, and insurance carriers (together referred to as
    "Harden") for any and all damages and claims arising from
    or related to the [SEC] civil action . . . including but not lim-
    ited to Harden’s filing of the Application of Trustee to Enter
    into Stipulation and Consent to Final Judgment of Perma-
    nent Injunction [the SEC settlement] . . . and any claims
    relating to the subsequent Consent Order, and any claims
    against Harden arising from, under, or against Payment
    Bond No. 7719 dated June 5, 1998 and a related Indemnity
4               ACSTAR INSURANCE COMPANY v. HARDEN
    Agreement which were executed in connection with the
    aforesaid civil action.

Harden was to execute a release that was substantially the same. Har-
den executed his court-approved release, but Acstar made some uni-
lateral changes on the release it signed.

   On August 9, 1999, Harden applied to the bankruptcy court for per-
mission to enter into a settlement agreement with Executive Risk Spe-
cialty Insurance Company (ERSIC). ERSIC had issued IHI a
"Directors and Officers Liability Insurance Policy," which covers,
among other things, securities claims. Harden asserted that the losses
from the SEC action were covered under the ERSIC policy. Acstar
objected to the proposed settlement between Harden and ERSIC,
arguing that Acstar had a security interest in funds paid by ERSIC
because of its (Acstar’s) indemnity agreement with IHI. The indem-
nity agreement provided that IHI assigned to Acstar a security interest
in "all sums due or to become due . . . in connection with any con-
tract." The bankruptcy court overruled the objections and approved
the settlement.

   In October 1999 Acstar filed an amended proof of claim with the
bankruptcy court for $805,781.41. This amount represents, according
to Acstar, "money paid by ACSTAR on behalf of IHI on the Bond
less the remaining collateral" and "fees of attorneys and other
expenses which ACSTAR has incurred in recovering or attempting to
recover losses or expenses paid or incurred in connection with the
Bond." Acstar again asserted a security interest in the ERSIC insur-
ance policy proceeds. Harden objected to Acstar’s amended proof of
claim. The bankruptcy court allowed the objection. Acstar appealed
to the district court, which affirmed the bankruptcy court. Acstar now
appeals to this court.

                                   II.

   "We review de novo the decision of the district court, effectively
standing in its place to review directly the findings of fact and conclu-
sions of law made by the bankruptcy court. While we exercise plenary
review of the bankruptcy court’s legal conclusions, its factual findings
may not be set aside unless they are clearly erroneous." Butler v.
                ACSTAR INSURANCE COMPANY v. HARDEN                     5
David Shaw, Inc., 72 F.3d 437, 440-41 (4th Cir. 1996) (citations omit-
ted).

   Harden maintains that Acstar is barred from asserting any addi-
tional claims against the estate because of the mutual releases the
court ordered Harden and Acstar to execute as part of the settlement
with the SEC. Acstar argues that the release only applies to Harden
individually, and not to the bankruptcy estate. Acstar claims that this
individual release arose out of Acstar’s prior threats to sue Harden
and his law firm over what Acstar considered an unfair settlement
with the SEC.

   A release is interpreted according to general principles of contract
construction. If the language is clear and unambiguous, a court should
interpret the release according to its plain meaning. If the terms are
ambiguous, however, the trier of fact can look to extrinsic evidence
in order to determine the meaning of the release. See Farmers Bank,
Pilot Mountain v. Michael T. Brown Distribs., Inc., 298 S.E.2d 357,
360 (N.C. 1983); Lagies v. Myers, 542 S.E.2d 336, 341-42 (N.C. Ct.
App. 2001); Holshouser v. Shaner Hotel Group Props., 518 S.E.2d
17, 23 (N.C. Ct. App. 1999). As our discussion below will demon-
strate, extrinsic evidence cannot be considered in this case because
the language of the release is clear.

   We must first identify which release we are analyzing. Instead of
signing the required release, Acstar signed a release that it had unilat-
erally revised. We refuse to consider the revisions. The bankruptcy
court ordered that "the Trustee and the Sureties shall execute the
mutual releases attached hereto as Exhibit B." Exhibit B contained the
language quoted in part I of this opinion. Acstar is bound by the
court’s order and was not free to revise the terms of the release.

   We hold that the language of the court-ordered release unambigu-
ously precludes Acstar from making any additional claims against the
bankruptcy estate. The release contains a clear promise by Acstar to
cease making claims against Harden, as a representative of IHI’s
bankruptcy estate. The terms release Harden in three ways: (1) "indi-
vidually," (2) "as Chapter 7 Trustee for [IHI]," and (3) "as a principal
in the law firm of Maupin Taylor & Ellis, P.A." Releasing Harden "as
Chapter 7 Trustee" is equivalent to releasing the estate. The trustee is
6               ACSTAR INSURANCE COMPANY v. HARDEN
"the representative of the estate" and "has capacity to sue and be
sued" on behalf of the estate. 11 U.S.C. § 323. See also Bellini Imps.,
Ltd. v. Mason & Dixon Lines, Inc., 944 F.2d 199, 202 (4th Cir. 1991)
("The trustee . . . must be named as a party defendant in an action
seeking to proceed against assets of the estate." (citations omitted)).
This role is consistent with the Bankruptcy Code’s placement of "the
incidents of ownership of property of the estate" in the hands of the
trustee. 1 Norton, supra, § 23:1, at 23-3. By releasing Harden "as
Chapter 7 Trustee," Acstar forfeited any additional claims against the
bankruptcy estate.

   Acstar’s argument that the release only precludes claims against
Harden in his individual capacity fails in the face of the plain lan-
guage of the release. The release includes Harden "individually" and
as "a principal in [his] law firm." But it also includes Harden "as
Chapter 7 Trustee." Acstar’s reading of the release renders the "Chap-
ter 7 Trustee" language superfluous. Our reading of the release gives
all of the words their plain meaning. See Marcoin, Inc. v. McDaniel,
320 S.E.2d 892, 896-97 (N.C. Ct. App. 1984) (noting that one of the
"basic principles of contract construction" is to "giv[e] effect to each
[word] whenever possible"). The terms of the release unambiguously
release the estate from any further claims by Acstar.

                                   III.

   Because we hold that Acstar’s amended claim is barred by the
release, we do not have to reach the issues of whether Acstar has a
perfected security interest or an equitable lien in the ERSIC insurance
policy proceeds. In addition, we will not consider Acstar’s alternative
arguments that the bankruptcy court’s order should be set aside
because the court failed to make factual findings in accordance with
Fed. R. Civ. P. 52(a) or that Acstar is entitled to subrogation under
11 U.S.C. § 509. Acstar waived the former argument by failing to
raise it in front of the district court. See Muth v. United States, 1 F.3d
246, 250 (4th Cir. 1993) ("As this court has repeatedly held, issues
raised for the first time on appeal generally will not be considered.").
Acstar waived the latter argument by raising it for the first time in its
reply brief to this court. See Cavallo v. Star Enter., 100 F.3d 1150,
1152 n.2 (4th Cir. 1996) ("[A]n issue first argued in a reply brief is
not properly before a court of appeals.").
               ACSTAR INSURANCE COMPANY v. HARDEN                   7
   In conclusion, we affirm the district court’s order, which affirmed
the bankruptcy court’s order allowing the trustee’s objection to
Acstar’s amended proof of claim.

                                                         AFFIRMED